United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT               September 25, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-30135
                           Summary Calendar



KEENAN TEMPLE,

                                      Plaintiff-Appellant,

versus

ED C. DAY, JR.; RICHARD STALDER; RONALD BONVILLIAN,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                          (00-CV-2110-K)
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Plaintiff-Appellant Keenan Temple, Louisiana prisoner no.

103483, appeals the district court’s summary-judgment dismissal of

his 42 U.S.C. § 1983 action on grounds of qualified immunity.

Temple contends that the defendants conspired to violate his rights

by not timely revoking his parole and by not recalculating his

sentence during the Administrative Remedy Procedure (ARP) that

Temple initiated at the prison prior to seeking judicial relief.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     Temple concedes that defendant Bonvillian is absolutely immune

from suit. The district court correctly determined that defendants

Day and Stalder enjoy qualified immunity because Temple failed to

show that their actions were not objectively reasonable “in light

of clearly established law” in existence at the time of his parole

revocation and ARP.   Anderson v. Creighton, 483 U.S. 635, 639, 641

(1987).   The judgment of the district court is

AFFIRMED.




                                 2